







January 17, 2013




Patrick Kluempke
10260 60th Street Lane N
Stillwater, MN 55082




Re:    Consulting Agreement (the "Agreement")




Dear Pat:


As you are aware, CHS Inc. would like to retain you to provide consulting and
advisory services concerning potential domestic and global business development
opportunities for CHS Inc.


Specifically, for a period of twenty-one (21) months commencing on April 1, 2013
and expiring on December 31, 2014 (the “Term”), you agree to provide consulting
and advisory services to CHS concerning domestic and global business development
opportunities for CHS as reasonably requested by CHS from time to time. You
agree to employ your best efforts and endeavor in good faith to render the
advisory and consulting services which are the subject of this Agreement. You
shall receive your assignments from me or other personnel as I may direct.


CHS agrees to pay you a monthly retainer of $45,000 per month during the Term of
this Agreement, which will be paid in advance two monthly installments on the
first and fifteen of each month. The retainer covers up to a maximum 500 hours
of consulting per calendar year. We agree the maximum hours on any project in
any given month shall not exceed 80 hours. CHS agrees that we will attempt to
provide you with as much advance notice of any travel requests as possible, to
minimize any conflicts. In the event of any scheduling conflicts, CHS agrees to
attempt to find a reasonable resolution to such conflicts. Billable hours will
include travel, discussions, research and reports. Once engaged in a project for
CHS, please submit to me a monthly reporting of the hours incurred for the
current month.


We also agree to pay all actual out-of-pocket expenses reasonably incurred
during the course of you providing these services to CHS. Upon your submission
of an expense accounting with appropriate documentation, CHS shall reimburse you
for such expenses. Please submit your expenses and appropriate documentation to
Jan Ament for processing.



1



--------------------------------------------------------------------------------



You understand and agree that this Agreement, as well as the information
acquired or disclosed to you during the term of your consulting, is considered
highly confidential by CHS. You agree to hold the same as strictly confidential
and not disclose any confidential information to any third party without CHS'
prior written consent, except as may be permitted under the express terms of the
General Release of even date herewith. All such information and property shall
be considered confidential information unless explicitly labeled otherwise. All
confidential information disclosed to you by CHS or generated by you hereunder
shall be deemed the property of CHS, and you shall have no right, title or
interest in or to any of the confidential information. You shall use the
confidential information only for, and in the course of, providing consulting
services for CHS pursuant to the terms of this Agreement.


You shall, immediately upon the earlier of the termination of this Agreement or
the request of CHS, deliver to CHS any and all originals and all copies of the
confidential information. These confidentiality obligations shall survive any
termination or expiration of this Agreement.


In addition, you acknowledge and reaffirm that during the Term of this Agreement
and for a one-year period following the expiration or termination of this
Agreement, you are obligated to a non-compete and non-solicitation restrictive
covenants as described and further set forth in the General Release signed by
you on March 30, 2013, and attached hereto as Exhibit A.    


You will be providing these services as an independent contractor to CHS. It is
expressly understood and agreed that you are an independent contractor and not
an employee of CHS with respect to the services contemplated by this Agreement.
As an independent contractor, you will not be entitled to any pension, profit
sharing, health or similar benefits, if any, that are or may be available to
employees of CHS. Further, you shall pay any and all payroll or income taxes of
any nature whatsoever, including, without limitation, FICA taxes, imposed upon
the compensation paid to you under this Agreement, and you agree to indemnify,
defend and hold CHS harmless for any tax liabilities or claims arising from your
failure to do the same.


This Agreement may be terminated by CHS at any time in the event of a breach of
the terms of your refusal to perform under this Agreement or the restrictive
covenants set forth in Sections 5, 6, 7 and 8 of the General Release. In the
event the breach is of a nature that it can be cured, CHS shall provide you
30-day opportunity to cure the breach to its reasonable satisfaction. If the
breach is of a nature that it cannot be cured, termination shall be immediate.
No payments shall be due, and all payments shall cease, under the Agreement in
the event the Agreement is terminated early by CHS.


This Agreement shall be governed by the laws of Minnesota. The failure of either
party hereto to enforce any right under this Agreement shall not be construed to
be a waiver of that right, or of damages caused thereby, or of any rights under
this Agreement. This Agreement

2



--------------------------------------------------------------------------------



shall not be varied, altered, modified, changed or in any way amended except by
an instrument in writing executed by the parties hereto. This Agreement embodies
the entire understanding of the parties with respect to the subject matter
hereof. This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective heirs, representatives, successors and
assigns; provided, however, that you may not assign your interests or duties
hereunder.


If you are in agreement with the terms of the Agreement as provided herein,
please sign where indicated below and return original to me. Thank you.


Very truly yours,
CHS Inc.


/s/ Carl M. Casale
Carl M. Casale
President and Chief Executive Officer






ACCEPTED AND AGREED:








/s/ Patrick M. Kluempke
Patrick M. Kluempke


Dated: January 17, 2013



3

